Case 1:18-cV-00554-E.]L Document 1 Filed 12/13/18 Page 1 of 46

 

U.S. COURTS
PAuL mm DEC l 3 2018
PosT oFFlcE Box 266 F*°Vd F"@d____.nme
p ___
GREENLEAF, lDAHo 83626 CL§,§§, §',§'}‘,§“¢‘T‘§“,L\jg§HO.

 

UN|TED STATES D|STRlCT COURT FORTHE DlSTR|CT OF |DAHO _

 

PAUL L|ETZ,
PLA|NT|FF,

V- cAsENo.: l"/g/&\/ ~55¢!‘“£3(.,`

ROBERT WlLKlE, SECRETARY OF THE
DEPARTMENT OF VETERANS' AFFA|RS,

AND

LAWRENCE CARROLL, FORMER V|SN-ZO
D|RECTOR,

AND

MlCHEAl.J. MURPHY, VlSN-ZO D|RECTOR,
AND

DAV|D A. WOOD, DlRECTOR BO|SE VA
MED|CAL CENTER, AND ANDREW

W|LPH ER, CH|EF OF STAFF BO|SE VA
MED|CAL CENTER, AND KER| BARBERO,
CHA|RPERSON, D|SRUPT|VE BEHAVlOR
COMM|`|TEE BO|SE VA MED|CAL CENTER,
AND JOHN AND JANE DOE 1 - 25,

DEFENDANTS.

 

 

COMPLA|NT

 

COM ES NOW, P|alntiff, and complains and alleges the following:

 

_COMPLA|NT Page 1 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 2 of 46

|. INTRODUCT|ON
1. P|aintiff Paul Lietz (”Lietz" or ”P|aintiff") brings this action against Robert Wilkie (”Wi|kie”)
Secretary of the Department of Veterans' Affairs, iviicheal J. i\/|urphy, ("Murphy”) former or
current ViSN~ZO Director, David A. Wood (”Wood”) Director Boise VA i\/|edica| Center, Andrew
Wi|pher (”Wi|pher”) Chief of Staff Boise VA i\/iedica| Center, Keri Barbero (”Barbero") Director of
Disruptive Behaviora| Committee, and John and Jane Does 1-25 in their individual capacities for
violations of his constitutional rights under B/'vens v. Six Unknown Named Aqent, 403 U.S. 388
(1971) (”Bivens") violations.
||. JUR|SD|C|TION
1. Jurisdict|on is conferred upon this Court pursuant to:
a. B/i/ENS v. $ix Unknown Named Aqents of the Federa/ Bureau of Narcotics,'
403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed.2d 619.

b. 28 U.S.C. § 1331 (Federa| Question).

c. 23 u.s.c. § 1343 (civil Rights).

d. 28 U.S.C. §1346(a)(2).

e. 28 U.S.C. § 1367 (Supp|ementai Jurisdiction).

f. 28 U.S.C. § 2202 (|njunctive Reiief).

g. 28 U.S.C. § 2201 (Deciaratory Relief).

h. 28 U.S.C. § 2671 (Federa| Tort C|aims Act).

i. 28 U.S.C. § 2680.

1.42 u.s.c. § 1985.

k. 5 U.S.C. § 701-708 (Administrative Procedures Act).

2. This Court has both subject matter and personal jurisdiction over the defendants
i||. VENUE
`1. Venue is proper pursuant to 28 U.S.C. 1391(a)(1) & (2); (b)(2) & (3),' and (c) in that ali

events or omissions giving rise to this suit occurred in this judicial district, thereby ali Defendant

are subject to this courtjurisdiction. Otherwise, venue is proper because the acts or omissions

complained of occurred in the State of |daho.

 

COMPLA|NT Page 2 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 3 of 46

|V. PART|ES AND STANDING

1. P|aintiff resides in the State of idaho and has standing to bring this action because he has
been directly affected, harmed, and victimized by the unconstitutional and unlawful conduct
complained of herein. His injuries are directly and proximately related to the conduct of the
defendant each and every one of them, whether they acted jointly or individual|y.

2. Defendant, Michaei J. iviurphy is the ViSN-20 Director, and is an employee ofthe
Department of Veterans’ Affairs charged With adhering to and complying with all Constitutiona|,
Statutory, and Regu|atory mandates and is being sued in his individual capacity.

3. Defendant, David Wood, is the Director of the Boise VA iviedicai Center and is an
employee of the Department of Veterans’ Affairs charged with adhering to all Constitutiona|,
Statutory, and Reguiatory mandates and is being sued in his individual capacity.

4. Defendant, Andrew Wi|pher is the Chief of Staff at the Boise VA iviedicai Center and is an
employee of the Department of Veterans’ Affairs charged with adhering to and complying with
ai| Constitutiona|, Statutory, and Reguiatory mandates and is being sued in his individual
capacity.

5. Defendant, Keri Barbero is the Chairperson of the Disruptive Behavior Committee, and is
an employee at the Boise VA i\/iedica| Center, Department of Veterans’ Affairs charged with
adhering to and complying with ali Constitutionai, Statutory, and Reguiatory mandates and is
being sued in her individual capacity.

6. Defendant, John and lane Does 1-10 are employees of the Boise VA iviedicai Center,
Department of Veterans’ Affairs and are in part charged with acting in or has been representing

the Disruptive Behavior Committee in some capacity and are charged with adhering with a|i

 

COMPLA|NT Page 3 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 4 of 46

Const|tutiona|, Statutory, and Reguiatory mandates and are being sued in their individual
capacities.

V. UND|SPUTABLE BACK GROUND MATER|AL FACTS REGARDING THE ileY 21, 2015
ORDER OF BEHAV|ORAL RESTRlCT|ONS (”OBR")

1. On i\/iay 21, 2015 the Boise VA iviedicai Center created a document entitled "Order of
Behaviora| Restrictions"1 (”OBR"), which alleges that the P|aintiff, ”Demonstrated disruptive and
threatening behavior towards a Boise Veterans Affairs iviedicai Center staff member.” However,
the agencies representatives have failed to provide any evidence that Piaintiff was "at the VA
medical facility,” or that Piaintiff's alleged disruptive behavior ”hasjeopardized or could
jeopardize the health or safety of other patients, VA staff, or guests at the facility, or otherwise
interfere with the delivery of safe medical care to another patient at the facility,” which is
mandated pursuant to 38 C.F.R. § 17.107(b) and (b)(1) as following:

”(b) The time, place, and/or manner of the provision of a patient's medical care may be
restricted by written order by the Chief of Staff of the VA iviedicai Center of jurisdiction
or his or her designee if:

1. The Chief of Staff or designee determines pursuant to paragraph (c) of this section
that the patient's behavior at a VA medical facility has jeopardized or could jeopardize
the health or safety of other patients, VA staff, or guests at the facility, or otherwise
interfere with the delivery of safe medical care to another patient at the facility.”

The agency representatives are mandated under 38 C.F.R. § 17.107 that any ”OBR" be

”narrowiy tailored to address the disruptive behavior,"2 and to "inc|ude a summary of the

pertinent facts and bases regarding the need for the restriction,”3 which they did not provide.

 

1 See the Order of Behaviora| Restriction dated May 21, 2015.
2 see 38 c.F.R. § 17.107(b)(2).
3 See 38 C.F.R. § 17.107(b)(5).

 

COMPLA|NT Page 4 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 5 of 46

2. On i\/iay 29, 2015 Piaintiff received a Progress Note from the Release of information
section of the Boise VA iviedicai Center.

3. On june 1, 2015 the "OBR” was given to Piaintiff by the Roger Banks Chief of Poiice who
clearly states that he is a DBC iviember.

4. On June 3, 2015 Piaintiff made a timely and lawful request under the FO|A and Privacy
Act for documents regarding the i\/lay 21, 2015 "OBR."

5. On june 4, 2015 the ”FOiA/Privacy Act request was mailed to the Boise VA i\/iedica|
Center by Certified Return Receipt i\/iail #7012 3050 0000 6585 3375.

6. On June 9, 2015 Keri Barbero responded to Piaintiff's iune 3, 2015 letter wherein she
states:

”l wanted to clarify for you that the incident that was cited on i\/iay 5, 2015 in the original
letter sent iviay 21, 2015 from the Disruptive Behavior Committee Co-Chair, was over the phone,
it was not implying that you were present at the Boise VAi\/iC on i\/iay 5, 2015."

7. Gn August 8, 2015 a lawful representative, Virginia Amundson of the Boise VA l\/iedica|
Center signed for the FOlA/Privacy Act request.

8. On June 13, 2015 Piaintiff received the "OBR" through the United Stated Postal Service.

9. On June 15, 2015 Piaintiff sent a letter to the Boise i/A iviedicai Center and demanded
that they define the terms ”Disruptive" and Threatening” as it was used in the ”OBR.” As of the
date of this complaint the agency representatives have failed or outright refused to define these
terms. b

10. On June 15, 2015 P|aintifftimeiy and lawfully filed an appeal to the i\/iay 21, 2015 ”OBR"

and outlined the multitude of statutory violations on the part of the agency in their execution of

the ”OBR” and there continued unlawful enforcement.

 

COMPLAlNT Page 5 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 6 of 46

11. On June 15, 2015 Piaintiff mailed his appeal to the Boise VA iviedicai Center through
Certified Return Receipt l\/iail #7015 0640 0000 2602 0535.

12. On June 18, 2015 a lawful representative, Claude West of the Boise VA iviedicai Center
signed for the appeal.

13. On July 13, 2015 Piaintiff received a letter from Jero|d F|yer, Acting Chief of Staff
acknowledging receipt of the appeal.

14. On July 21, 2015 Piaintiff made another request for documents from the Boise VA
i\/iedical Center, Release of information Section. Upon making that`request the Release of
information Section gave Piaintiff 22 pages.

15. On August 10, 2015 Piaintiff made another demand under the FOlA/Privacy Act for
records

16. On August 12, 2015 Piaintiff sent a response to the*Boise VA iviedicai Center in response
to Mr. Gerald F|yers letter dated July 13, 2015 entitled ”Patient Record Behavioral Flag Appeal.”

17. On August 12, 2015 Piaintiff had a conversation via telephone with iera|d Flyer regarding
the ”OBR” and his letter dated July 3, 2015. in this discussion i\/ir. Flyer admitted that the agency
representatives did not forward the appeal to the V|SN-20 Network Director.

18. On August 12, 2015 Piaintiff prepared and executed a letter regarding the August 12,
2015 conversation between Gerald Flyer and Plaintiff.

19. On August 30, 2015 Jeraid Flyer sent Piaintiff the VlSN-2O address

20. On September 10, 2015 Piaintiff sent Jeraid Flyer a formal complaint and demand that

the ”OBR” be rescinded immediately.

 

COMPLA|NT Page 6 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 7 of 46

21. On October 20, 2015 the agency forced Piaintiff into signing the Flagged Patient on
Station Authorization or face arrest. Piaintiff wrote on the form the following:
Define the terms ”respectful, and tactful manner." `
Signed under duress and threats of being arrested.
This form is vague and ambiguous This form violates the Order of Behavioral Restriction.
22. On October 29, 2015 Piaintiff received a letter on behalf of David A. Wood, wherein the
Boise VA Medical Center responded to Piaintiff's letter dated September 10, 2015 which was
addressed to the V|SN-20 director. The Boise VA iviedicai Center responded in an attempt to
speak forthe ViSN-ZO Network Director regarding the Appeal. However, Piaintiff is lost to
exactly what they were trying to do with their response.
23. On November 9, 2015 Piaintiff sent a Formal Complaint to the Secretary of the VA, V|SN-
20 Director, and the Boise VA Medical Center Director demanding that the ”OBR" revoked and
advised the Secretary of the multitude of violation of Federal laws and Agency regulatory
mandates
24. On November 30, 2015 Piaintiff received a letter from Keri Barbero, Chairperson for the
Disruptive Behavioral Committee telling the Piaintiff that the Flagged Patient on Station Form is
used by the VA Poiice when they determine that a patient can behave in a polite, respectful
manner while at the Boise VA Medical Center. This is not what the ”OBR” was issued for.
Piaintiff argues this is in violation of the ”OBR" because the "OBR” does not allow the VA police
to use this form, it specifically mandated escort.

25. On December 8, 2015 Piaintiff sent the Boise VA Medical Center a reply to the agency's

letter dated November 30, 2015.

 

COMPLA|NT __ Page 7 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 8 of 46

26. On July 7, 2016 Piaintiff received a letter from Keri Barbero, wherein she alleges that the
Disruptive Behavior Committee meet and allege that they reviewed the incident of behavior-that
you [p|aintiff] exhibited at the Boise VA Medical Center on November 12, 2009. They
determined to remove the flag. However, Piaintiff was never at the Boise VA iviedicai Center,
nor was he in the State of idaho on November 12, 2009. Therefore, they have fabricated false
material facts regarding this matter to support their unlawful actions

27. On August 18, 2016 Piaintiff sent his reply to the Boise VA iviedicai Center regarding the
agency's letter dated July 7, 2016.

28. On August 18, 2018 Piaintiff sent an amended |etter.

V|. UNDISPUTABLE MATER|AL FACTS REGARD|NG JUNE 6, 2017
ORDER OF BEHAV|ORAL RESTR|CT|ONS (”OBR”)

1. On June 6, 2017 Keri Barbero, prepared, executed, and caused to be mailed an Order of
Behavioral Restrictions ”OBR,"“ which states:

”0ue to your abusive language and aggressive behaviors you have demonstrated during
more than one conversation/correspondence with VA staff at more than one location, we are
concerned about your potential for violence towards VA employees”

2. The June 9, 2017 ”OBR” has a postage stamp dated June 9, 2017.5

3. On June 14, 2017 Claimant received the June 6, 2017, ”OBR."6

4. On June 5, 2017 there was a series of emails that transpired among what appears to be
between 9 or so peop|e. A partial list of the conversation from those emails are as follows:

Emaii dated June 5, 2017, 2:58 P.i\/i., states "|t is my opinion that i\/ir. Lietz should be

called by one of our police officers He is free to state his opinion, but his language and
aggression in this letter is harassingl l spoke to Chief Harris and he agreed that having

 

4 See the OBR, marked Exhlbit ”A."
5 See the mailing envelop which is contained |n Exhibit ”A.”
6 See the received date on the mailing envelope, and |etter, which is in contained in Exhibit "A."

 

COMPLAINT Page 8 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 9 of 46

police call him may be helpful. This is one of at least 10 letters like this, but this one is
much more vulgar. it appears that he is escalating in the last 2 letter he has sent."

Emaii datedlune 5, 2017, 3:03 P.ivi., states ”i concur on the escalation. i did a quick
reading of the letter but did not see anything about physical threats i would say we start
at police check in."

Emaii dated June 5, 2017, 3:07 P.i\/i., states, ”i didn't see direct threats either, but his
language is vulgar and volatile - more so’than any other letter. The last 2 have been
much worse than any others."

5. On June 19, 2017 filed a request for information the agency relied upon to execute the
”OBR."

6. On June 21, 2017 Claimant had an 11:00 A.l\/i., appointment, which was unknown to
Claimant cancelled by the Boise VA i\/iedical Center. The Boise VA Medical Center reschedule
this appointment for 1:00 P.l\/i., the same day.

7. On June 22, 2017 Claimant returned to the Boise VA iviedicai Center to the pharmacy to
pick-up medication for further ”Examinations, treatments or Care.”

8. On June 26, 2017 Claimant prepared and executed his Appeal. This appeal was timely
filed and mailed to the Boise VA Medical Center on the same day, by Certified Return Receipt
Mail #7015 1520 0000 2329 8947. lt was also mailed to the ViSN-2O Director on the same day by
Certified Return Receipt Mail #7015 1520 0000 2329 8923..7

9. On June 27, 2017 the Appea| was received by the V|SN-20 Director.8

10. On June 28, 2017 the Appeal was received by the Boise VA Medical Center Director.9

 

7 See the Appeal, which is marked Exhlbit "C.”
8 See the Certified Green Mailed Return Slip, which is contained in Exhibit ”C.”
9 See the Certified Green Maiied Return Slip, which is contained in Exhibit ”C."

 

COMPLA|NT Page 9 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 10 of 46

11, On July 7, 2017 the agency representatives sent Piaintiff a set of document in response to
Piaintiff's June 26, 2018 request.

12l On July 10, 2017 the agency representatives acknowledged receipt of Piaintiff
FOlA/Privacy Act request for information on iune 26, 2018, which was Piaintiff’s appeal to the
”OBR.”

13. On July 11, 2017 Claimant had a scheduled appointment at the Boise VA Medical Center.

14. On July 20, 2017 the agency issued its initial agency decision and provided numerous
documents that the agency redacted. The information redacted is public information relating to
representative of the agency and those documents are not personal but are agency records

15. On July 21, 2017 Claimant had a scheduled appointment at the Boise VA iviedicai Center.

16. On August 3, 2017 Piaintiff responded to the agency's July 10, 2018 letter disputing their
redaction of documents

17. On August11, 2017 Claimant had a scheduled appointment at the Boise VA iviedicai
Center.

18. On August 11, 2017 the agency responded PiaintiffJune 26, 2017 letter.

19. On August 15, 2017 the Office of General Counse| acknowledges receipt of Piaintiff's
August 3, 2017 appeal.

20. On August18, 2017 Claimant had a scheduled appointment at the Boise VA' Medical
Center.

21. On August 24, 2017 Claimant returned to the Boise VA iviedicai Center to pick-up a
shortage of medication for further "Examinations, Treatment, or Care."

22, On August 29, 2017 Piaintiff disputed the agency's letter dated August11, 2017.

 

COMPLA|NT ' Page 10 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 11 of 46

' 23. O_n August 31, 2017 Piaintiff appealed the initial Agency Decision dated July 20, 2017.
24, On September 6, 2017 Claimant returned to the Boise VA iviedicai Center to pick-up a
shortage of medication, went to the sleep clinic, and specialty clinic for follow up "Examinations,
Treatment, or Care."
25, On September 8, 2017 Claimant returned to the Boise VA Medical Center specialty clinic
for further care or treatment for further "Examinations, Treatment, or Care,” and Release of
information. ` l

26, On September 12, 2017 the Office of General Counsel acknowledged receipt of Piaintiff's

August 31, 2017 appeal.

27. On September 13, 2017 Claimant returned to the Boise VA l\/iedical Center for a lab
appointment for further "Examinations, Treatment,' or Care."

28. On September 15, 2017 Claimant returned to the Boise VA l\/|edical Center to the green
team for further "Examinations, Treatment, or Care."

29. On September 25, 2017 Claimant returned to the Boise VA Medical Center to pick-up a
shortage of medication for further "Examinations, Treatment, or Care."

30. On September 26, 2017 Claimant returned to the Boise VA Medical Center to the blue
team for an appointment for further "Examinations, Treatment, or Care."

31. On October 2, 2017 Claimant returned to the Boise VA Medical Center to the dental clinic
for an appointment for further "Examinations, Treatment, or Care."

32. On October 13, 2017 Claimant returned to the Boise VA Medical Center to the green

team for an appointment and pick up medication for further "Examinations, Treatment, or Care."

 

COMPLA|NT Page 11 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 12 of 46

33. On October 16, 2017, Claimant returned to the Boise VA Medical Center to the lab for
further "Examinations, Treatment, or Care” and Release of information.

34. On October 20, 2017 Claimant returned to the Boise VA Medical Center to pick-up a
shortage of medication for further "Examinations, Treatment, or Care" and Release of
information.

35. On October 20, 2017 Piaintiff sent a letter again seeking the agency to define the terms,
”Abusive and Aggressive Behavior.." The agency has failed or refused to define these terms

36. On November 2, 2017 the Office of General Counsel issued a final agency decision,
denying Piaintiff's June 19, 2017 request.

37. On November 6, 2017 Claimant returned to the Boise VA Medical Center to the blue
team, lab, and pick-up medication for further "Examinations, Treatment, or Care."

38. On November 8, 2017 Claimant returned to the Boise VA Medical Center tothe lab and
prosthetics to pick up orthotics for further "Examinations, Treatment, or Care."

39. On November 9, 2017 Claimant returned to the Boise VA iviedicai Center to the green
team for further "Examinations, Treatment, or Care."

40. On November 22, 2017 Claimant returned to the Boise VA Medical Center to the blue
team and pharmacy for further "Examinations, Treatment, or Care."

41. On December 6, 2017 Claimant returned to the Boise VA iviedicai Center to the lab for
further "Examinations, Treatment, or Care."

42. On December 7, 2017 Claimant returned to the Boise VA Medical Center tothe green

and purple team for further "Examinations, Treatment, or Care."

 

COMPLA|NT l ' Page 12 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 13 of 46

43. On December 8, 2017 Claimant returned to the Boise VA Medical Center to the purple
team and prosthetics for further "Examinations, Treatment, or Care."

44. On December 21, 2017 Claimant returned to the Boise VA i\/ledical Center to lvienta|
Health Clinic and to pick-up medication for further "Examinations, Treatment, or Care."

45. On ianuary 3, 2018 Claimant returned to the Boise VA Medical Center to the lab and pick-
up medication for further "Examinations, Treatment, or Care."

46. On january 12, 2018 Claimant returned to the Boise VA iviedicai Center to the specialty
clinic for further "Examinations, Treatment, or Care."

47. On lanuary 24, 2018 Claimant returned to the Boise VA Medical Center to radiology and
to pick-up medication for further "Examinations, Treatment, or Care."

48. On January 31, 2018 Claimant returned to the Boise VA Medical Center to the lab for
further "Examinations, Treatment, or Care." l

49. On February 2, 2018 Claimant returned to the Boise VA iviedicai Center to the green
team for further "Examinations, Treatment, or Care."

50. On February 8, 2018 Claimant returned to the Boise VA Medical Center to the dental
clinic for further "Examinations, Treatment, or Care."

51. On February 14, 2018 Claimant returned to the Boise VA iviedicai Center to the mental
health clinic for further "Examinations, Treatment, or Care."

52. On February 22, 2018 Claimant returned to the Boise VA Medical Center to the
emergency room. As a result of that appointment the Emergency Room sent me to the

pharmacy and radiology for further "Examinations, Treatment, or Care."

 

COMPLA|NT Page 13 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 14 of 46

53. On February 26, 2018 Claimant returned to the Boise VA Medical Center to the pharmacy
to pick-up medication for further "Examinations, Treatment, or Care."

54. On February 28, 2018 Claimant returned to the Boise VA Medical Center to the lab and to
pick-up medication for further "Examinations, Treatment, or Care."

55. On i\/iarch 2, 2018 Claimant returned to the Boise VA iviedicai Center to the green team
for further "Examinations, Treatment, or Care."

56. On i\/iarch 22, 2018 Claimant returned to the Boise VA Medical Center to the pharmacy to
pick-up medication forfurther "Examinations, Treatment, or Care."

57. On iviarch 23, 2018 Claimant returned to the Boise VA iviedicai Center to the pharmacy to
pick-up medication for further "Examinations, Treatment, or Care."

58. On i\/iarch 26, 2018 Claimant returned to the Boise VA iviedicai Center to the sleep study
clinic for future "Examinations, Treatment, or Care."

59. On April 2, 2018 Claimant returned to the Boise VA Medical Center to the lab for further
"Examinations, Treatment, or Care."

60. On April 3, 2018 Claimant returned to the Boise VA Medical Center to the green team for
further "Examinations, Treatment, or Care."

61. On April 12, 2018 Claimant returned to the Boise VA Medical Center to the sleep study
clinic for further "Examinations, Treatment, or Care."

62. On April 23, 2018 Claimant returned to the Boise VA Medical Center to the blue team and
to pick-up medication for further "Examinations, Treatment, or Care."

63. On April 24, 2018 Claimant returned to the Boise VA Medical Center to the blue team for

further for further "Examinations, Treatment, or Care."

 

COMPLA|NT Page 14 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 15 of 46

64. On April 27, 2018 Claimant returned to the Boise VA iviedicai Center to the lab for further
"Examinations, Treatment, or Care."

65. On April 30, 2018 Claimant returned to the Boise V/'-i i\/ledical Center to the lab for further
"Examinations, Treatment, or Care."

66. On May 1, 2018 Claimant returned to the Boise VA iviedicai Center to the green team for
further "Examinations, Treatment, or Care."

67. On l\/lay 2, 2018 Claimant returned to the Boise VA Medical Center to radiology for
further "Examinations, Treatment, or Care."

68. On May 8, 2018 Piaintiff filed an Administrative C|aim regarding the June 6, 2018 Order of
Behavioral Restriction.

69. On May 23, 2018 the Office of General Counsel sent an acknowledgement of receipt of
Piaintiff's Administrative Claim.

70. On May 25, 2018 Claimant returned to the Boise VA Medical Center to the blue team,
RO|, and pharmacy to pick-up medication for further "Examinations, Treatment, or Care."

71. On iviay 30, 2018 Claimant returned to the Boise VA Medical Center to the blue tram, lab,
and pharmacy to pick-up medication.

72. On June 4, 2018 Claimant returned to the Boise VA Medical Center to the green team.

73. On June 19, 2018 Piaintiff received the agency final denial of the Adminlstrative Claim.

74. On November 26, 2018 Piaintiff sent a reply to the Office of General Counsel's June 19,
2018 denia|.

75. From approximately January 1, 2017, through to present day Piaintiff has filed numerous

responses to the correspondence generated by representatives of the Boise VA Medical Center.

 

COMPLA|NT ‘ Page 15 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 16 of 46

76. From approximately January 1, 2017, through to present day, the same defendants have
acted individually, or as a collective group, to undermin Piaintiff's exercising of his rights to
defend himself against the blatant abuses perpetrated by the defendants

77. From approximately ianuary 1, 2017, through to present day the same defendants have
used every means at their disposal to discredit and intimidate Piaintiff into acting and speaking in
a manner paiatabie to them.

78. From approximatelyianuary 1, 2017, through to present day the same defendants have
used the VA police and/or the OBR process to try and intimidate Piaintiff from filing grievances
against those members for their knowing and willful failure to comply with federal statutes and
Piaintiff rights

79. From approximately ianuary 1, 2017, through to present day the same defendants have
used the VA police and/or the OBR process to try and intimidate Piaintiff from filing grievances
whereby Piaintiff has blown the whistle on those defendants for acting or failing to act in
accordance with their respective oath of offices, together with their respective failures to adhere
to the Constitutional, Statutory, and Reguiatory rights afforded Piaintiff whereby the defendants
have knowingly, willfully, deliberateiy, recklessiy, negligently, and with gross malicious and
disregard for Piaintiff's rights

80. The same people have used every means at their disposal to intimidate Piaintiff through
the use of the VA police and the OBR process in order to force compliance. The same
defendants have forwarded documents to the VA police asking them to review the documents as
these representatives have a strong desire to bring criminal charges against Plaintiff. This is

nothing more than an attempts by these representatives of the Veterans’ Administration to

 

COMPLA|NT Page 16 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 17 of 46

coerce Claimant into stopping his filing of grievances responses and other correspondence with
the agency and its representatives wherein Piaintiff does nothing but express himself through
speech.

81. At no time, past or present has or did the Piaintiff disrupt any type or form of operations
conducted at the Boise VA Medical Center.

82. At no time, has or did the Piaintiff threaten, intimidate, or buily anyone at the Boise VA
Medical Center.

83. At no time, past or present has the Piaintiff even had the VA police intervene due to any
disruptive behavior conduct or behavior of the Piaintiff, nor has any VA police ever been called
to assist other VA staff, guests or other veterans when the Piaintiff has ever been on VA
property, been in any VA facility or anywhere as a matter of fact.

84. At all times the complaints that management has brought out ”oniy” involve Piaintiffs
written correspondence or phone calls Any complaints involving Piaintiff being at the VA facility
involved Piaintiff's exercising of his rights to privacy and other rights

85. At all times the allegations made by the Boise VA Medical Center in the OBR does not
establish any disruptive behavior as mandated under the statutory requirements of 38 C.F.R. §

17.107(b)(1) which requires ”that the patient's behavior ata VA medical facility has |eopardized

or could jeopardize the health or safety of other patients, VA staff, or guests at the facility, or
otherwise interfere with the delivery of safe medical care to another patient at the fac|jt_y.”
How in the good Lords name can emaiis, phone calls, or written letters ”has or could

jeopardize the health or safety” of anyone. Simpie answer they cannot!!l!i

 

COMPLA|NT Page 17 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 18 of 46

86. At all times Piaintiff has asserted his legal and lawful rights under Constitutional,

Statutory, and Agency policies and/or procedures

87. Defendants have failed or otherwise refused to adhere to the statutory mandates of 38

C.F.R. § 17.107, which includes, but is not limited to deliberate, knowing, Willful, reckless, and

negligent, and an egregious and/or malicious disregard for Piaintiff's rights

88. No due process was offered, nor given when demanded of procedural and substantive

due process and appeal rights as allowed under 38 C.F.R. § 17.107(e), wherein one or more of

the defendant's refused or otherwise failed to forward both of the appealed OBR’s to the V|SN

- 20 for review as is mandated under the provisions of 38 C.F.R. § 17.107(e).

89. Other relevant and material evidence involves the following:

 

 

OGC Case Number FOlA or AMENDMENT TRACK|NG Number
94598 17~00128-136 (Cosdon)
55532 17-00039-136 (Burningham)
92517 17-00073-136 (Ta$Si)
92832 17-00073-136 (Nash)'
91892 17-05830-F
92244 17-06857-F
93851 17-09678-F
93906 17-02454-F
43942 15-18372-FP
92906 (Orlglna| 91892) 17-05830-F (Barbero)
98592 18-09119-F
93395 17-03514-F
17-00127-136 (Hoffman)
17-00139-136 (iohnson)
13-09961-F (Lambe)
18-116 (Lambe)
18-099
18-100
19-101
COMPLA|NT Page 18 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 19 of 46

DBRS Report Numbers

531.150027

531.170229

531.161513

531.180778

531.172145

531.172134

531.170843

Vll. ”SHALL" iviEANS ”SHALL"

1. The Constitution, Statutes, and Reguiations use terms that are either discretionary or
non-discretionary, such as ”Shali,” ”Shall Not," ”i\/iay," ”i\./lay Not," ”Must,” and ”Will.” These
terms have been defined by the United States Supreme Court, 9th Circuit Court of Appeals, and
even the idaho Federal District Court. These terms have been deliberately twisted and misused
by abusive attorney's in the legal system.

2. The United States Supreme Court in Kinqdomware Techno/oaist, lnc., v. U.$., 136 S. Ct.
1969 (June 16, 2016) states:

”Unlike the word 'may,' which implies discretion,10 the word ’shali' in a statute usually
connotes a requirement. When a statute distinguishes between 'may' and 'shall,' it is generally
clear that ’shali' imposes a mandatory duty."11

3. The 9“‘ Circuit has also determined the definition between these words. in United Cook

/n/et DriftAssociation v. Nationa/ Marine Fisheries Services,|837 F.3d 1055 (September 21, 2016)

stated, " The word ’shali' in a statute generally denotes a mandatory du'ty.”12

 

10 See also Ha/o Electronics, /nc., v. Pulse E/ectronics, lnc., 136 S. Ct. 1923 (June 13, 2016), which
states, ”When construing a statute, the word 'may' clearly connotes discretion."

11$ee also Jama v. immiaration and Customs Enforcement, 543 U.S. 335 (June 13, 2016), states
”For purposes of statutory construction, the word 'may' customarily connotes discretion, and
that connotation is particularly apt where "may" is used in contraposition to the word 'shall.'”
12 See also Vietnam Veterans ofAmerica v. Centra/ intelliaence Aaency, 811 F.3d 1068 (January
26, 2016) stated, ”The term ’shali' is usually regarded as making a provision mandatory, and the

 

COMPLA|NT Page 19 0f 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 20 of 46

4. Even the idaho Federal District Court in Natural Resources Defense Council v. Abraham,
271 F. Supp.2d 1260 (Juiy 3, 2003) states:

”Statute's use of the term ’shali' means that the direction is mandatory and does not
allow for discretion on agency's part.”

5. The Supreme Court of idaho has even defined the terms The state high court has stated
in Ranaen, lnc. v. Idaho Dept. of Water Resources. 160 idaho 251 (2016), ”When used in a
statute, the word 'may' is permissive rather than the imperative or mandatory meaning of

'shall."' The state high court in Paolim' v, A/bertson’ Inc. 143 idaho 547 (2006), stated, "The word

 

”shall” when used in a statute is mandatory.” Then in Twin Fal/s Countv v. ldaho Com'n on
Redistricting, 152 idaho 346 (2012), the court stated, ”Words ‘must' and ‘shall' in a statute are

mandatory, and the word 'shouid' is not." Then the court in State v. Mosgueda, 150 idaho 830

 

rules of statutory construction presume that the term is used in its ordinary sense unless there is
clear evidence to the contrary." U.S. v. Kowa/czgk, 805 F.3d 847 (November 4, 2015) stated,
"The word ’shali' as used in statutes is ordinarily the language of command." Ezell v. U.$., 778
F.3d 762 (January 23, 2015) stated, ”A statutory time period providing a directive to an agency or
public official is not ordinarily mandatory unless it both expressly requires the agency or public
official to act within a particulartime period and specifies a consequence for failure to comply
with the provision. Meritaqe Homes of Nevada, /nc., v. F.D.I.C., 753 F.3d 819 (April 15, 2014)
states ”lt is a principle of statutory construction that the word ”may,” when used in a statute,
usually implies some degree of discretion." $auer v. U,$. Dept. ofEduc., 668 F.3d 644 (February
3, 2012), states ”Word 'may,' when used in a statute, usually implies some degree of discretion,
especially when the same provision uses both ”may" and 'shall,' in which case, the normal
inference is that each is used in its usual sense-the one act being permissive, the other
mandatory. Johnson v. Wel/s Farao Home Morta., Inc., 635 F.3d 401 (February 15, 2011), states
”Although the word, 'may,' usually implies some degree of discretion, this common-sense
principle of statutory construction can be defeated by obvious inferences from the structure and
purpose of the statute.” $ervice Emplovees lntern. Union v. U.;, 598 F.3d 1110 (i\/larch 17, 2010)
states "The word ’shali' in a statute is ordinarily the language of command." Our Children's
Earth Foundation v. U.S. E.P.A., 527 F.3d 842 (i\/iay 23, 2008) states ”When Congress specifies an
obligation and uses the word 'shai|,' this denomination usually connotes a mandatory
command." Center for Bioioaica/ Diversity v. U.S. Fish & Wild/ife $ervices, 450 F.3d 930 (June 5,
2006) states ”When 'may' and ’shali' are both used in statute, normal inference is that each is
being used in its ordinary sense, one being permissive and other mandatory.”

 

 

COMPLA|NT Page 20 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 21 of 46

(2010) stated, "The word 'may' in a statute is permissive, and it denotes the right to exercise
discretion." Last|y, the-court in State v. Thie/, 158 idaho 103 (2015), stated, ”|f a statute or rule is
clear, specific, and mandatory with respect to what a judge must do, this is a 'ministeriai act’ as
opposed to a discretionary orjudicial one.”

6. Therefore, ”Shail” means ”Shall” and is mandatory upon the agency to comply with the
terms as stated Within the statute. if the agency does not comply with the language of the
statute, as stated therein, it amounts to ”gross negligence" amongst other things

7. Piaintiff would also argue that these terms apply to all Constitutional and Reguiatory
mandates

Vi|i. VETERANS’ ADM|N|STRAT|ON - OATH OF OFF|CE

1. The Oath of Office that each VA employee executes upon employment states:

l will support and defend the Constitution of the United States against ali enemies,
foreign and domestic; that l will bear true faith and allegiance to the same,' that l take this
obligation freely, without any mental reservation or purpose of evasion; and that l will Well and
faithfully discharge the duties of the office on which | am about to enter. So help me God.

2. By signing their respective Oath of Office each employee acknowledge that they accept
the responsibilities of performing their duties within the perimeters of their employment.

Each representative in their individual capacity signed their respective Oath freeiy, without being
placed under duress or coercion.

3. The Oath commits each employee to "faithfully discharge the duties of the office on
which i am about to enter." This clearly states that they will perform their respective duties
within the scope of their employment

4. Based on the material facts of this case the defendants have miserably failed to uphold

their Oath.

 

COMPLA|NT Page 21 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 22 of 46

|X. CAUSES OF ACTlONS
A. BIVENS ACTlON AGA|NST ALL EN|PLOYEES ~ FEDERAL CONST|TUTIONAL |SSU ES

1ST CAUSE OF ACT|ON
(Vlolation of 1st Amendment R|ghts to Free Speech, and Expression)

1. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.

2. The 1st Amendment states:

Congress shall make no law respecting an establishment of religion or prohibiting the free
exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people
peaceably to assemble, and to petition the Government for a redress of grievances

3. The ”OBR” solely restricts its implementation as follows:

"Due to the abusive language and aggressive behaviors you have demonstrated during
more than one conversation/correspondence with VA staff at more than one location, We are
concerned about your potential for violence towards VA employees."

4. The terms ”Abusive language and Aggressive behavior” are so overbroad that the
agency's representatives use of and application of these terms have unfettered power. Piaintiff
has sought clarification numerous times on how the agency defines these terms ”Abusive
language and Aggressive behavior” so that the Piaintiff could understand what it was that the
agency sought, but the agency ignored every request leaving the terms use and application
overbroad.

5. The “OBR" is an unconstitutional abridgment on its face, and as applied orthreatened to
be applied, of plaintiff's affirmative rights to freedom of speech and expression under the United
States Constitution, First and Fourteenth Amen'dments.

6. The ”OBR” on its face and as applied or threatened to be applied, is an unconstitutionally

overbroad restriction on speech and expressive activity.

 

COMPLA|NT Page 22 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 23 of 46

7. The "OBR" on its face and as applied or threatened to be applied, is an unconstitutionally
vague restriction on speech and expressive activity.

8. The "OBR" on its face and as applied or threatened to be applied, is a content-based and
viewpoint-based restriction on speech and expressive activity.

9. The "OBR" on its face and as applied or threatened to be applied, does not serve a
significant governmental interest, nor is there any personal interest other then those who seek
to cause Piaintiffthese undue compliances and denial of rights

10, The "OBR" on its face and as applied or threatened to be applied, does not leave open
ample alternative channels of communication

11. The "OBR" on its face and as applied or threatened to be applied, is neither narrowly
tailored nor the least restrictive means to accomplish any permissible governmental purpose
sought to be served by the legislation.

12. The "OBR" on its face and as applied or threatened to be applied, violates the Equal
Protection Clause of the Fourteenth Amendment to the United States Constitution and similar
guarantees in the idaho State Constitution by denying plaintiff free speech and expression rights
allowed to others in similar situations and other protections of state and federal law.

13. Piaintiff engaged in protected speech and/or activities by:

a. Protesting through telephone calls and letters and/or correspondence against the
agency representative’s failure to adhere to the federal laws pertaining to Order of Behavioral
Restrictions. y

b. Fiiing grievance through letters and/or correspondence against the agency

representative's for acting outside the scope of their employment in violating the federal
statutes regarding Order of Behavioral Restrictions.

 

COMPLA|NT j Page 23 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 24 of 46

14, Piaintiff did not harm orthreaten, nor did he pose any threat to any representative of the
Veterans’ Administration or other veterans or guests at the facility while exercising his 1St
Amendment rights.

15, As a direct and proximate result of Piaintiff's decision to exercise his 1st Amendment
rights Piaintiff was amongst other things (1) was forced to report into the VA police before
movement throughout the VA facility, (2) was restricted with regards to his locomotion and
liberties throughout the VA facility because he was forced to be escorted by a VA police officer
everywhere he went, (3) was unlawfully seized through an unlawful Order of Behavioral
Restrictlon, (4) was not allowed to use any other facility on the property, (5) was forced to have
medical procedures performed with VA police present violating Piaintiff's rights to privacy, and
(6) was watched at every turn and threatened with arrest if he did not comply. All this was done
based on the agency obtaining an unlawful Order of Behavioral Restriction against the Piaintiff.

v Z"d CAUSE OF ACT|ON
(Violation of 15t Amendment Rights to Petition the Government for a Redress of Gr|evance)

16. Piaintiff incorporates by reference, ali preceding paragraphs as if fully restated here.
17. The 1st Amendment states:

Congress shall make no law respecting an establishment of religion or prohibiting the free
exercise thereof; or abridging the freedom of speech, or of the press' or the right of the people
peaceably to assemble, and to petition the Government for a redress of grievances

18. The "OBR" is an unconstitutional abridgment on its face, and as applied or threatened to
be applied, of the plaintiff's affirmative rights to freedom of speech and expression rights

because Piaintiff filed grievances against the government and its representatives under the

United States Constitution, First and Fourteenth Amendments.

 

COMPLA|NT Page 24 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 25 of 46

19. The "OBR" on its face and as applied or threatened to be applied, is an unconstitutionally
overbroad restriction on speech and expressive activity because Piaintiff filled grievances against
the government and its representatives under t_he United States Constitution, First and
Fourteenth Amendments.

20. The "OBR" on its face and as applied or threatened to be applied, is an unconstitutionally
vague restriction on speech and expressive activity because Piaintiff filled grievances against the
government and its representatives under the United States Constitution, First and Fourteenth
Amendments.

21. The "OBR" on its face and as applied or threatened to be applied, is a content-based and
viewpoint-based restriction on speech and expressive activity because Piaintiff filled grievances
against the government and its representatives under the United States Constitution, First and
Fourteenth Amendments.

22. The "OBR" on its face and as applied or threatened to be applied, does not serve a
significant governmental interest in unilaterally denying a citizen the right to file grievances
against governmental representatives that willfully or corruptly misuse their office and/or office
by usurpation of authority and knowingly and willfully violate a citizens' rights under the
Constitution and/or Federal laws

23. The "OBR" on its face and as applied or threatened to be applied, does not leave open
ample alternative channels or methods to file grievances against governmental abuse,

misconduct, or malfeasance, to name a few.

 

COMPLA|NT Page 25 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 26 of 46

24. The "OBR" on its face and as applied or threatened to be applied, is being used to deny or
undermines Piaintiff's ability to apply and enforce his rights under the Constitution, Federal
statutes and/or Agency policies and procedures

25, The "OBR" on its face and as applied or threatened to be applied, is neither narrowly
tailored nor the least restrictive means to accomplish any permissible governmental purpose
sought to be served by Constitutional and Statutory rights to file grievances against government

26, The "OBR" on its face and as applied or threatened to be applied, violates the Equal
Protection Clause of the Fourteenth Amendment to the United States Constitution and similar
guarantees in the idaho State Constitution by denying plaintiff free speech and expression rights
allowed to others in similar situations and other protections of state and federal law through the
agency's application of unilateral denial of the right to file grievances against the government.

27. Piaintiff engaged in protected speech and/or activities by: _

a. Protesting through telephone calls and letters and/or correspondence against the
agency representative’s failure to adhere to the federal laws pertaining to Order of Behavioral
Restrictions.

b. Fiiing grievance through letters and/or correspondence against the agency
representative’s for acting outside the scope of their employment in violating the federal
statutes regarding Order of Behavioral Restrictions.

28, Piaintiff did not harm or threaten, nor did he pose any threat to any representative of the
Veterans’ Administration or other veterans or guests at the facility while exercising his 1st
Amendment rights

29. As a direct and proximate result of Piaintiff's decision to exercise his 1“ Amendment
rights Piaintiff was amongst other things (1) was forced to report into the VA police before

movement throughout the VA facility, (2) was restricted with regards to his locomotion and

liberties throughout the VA facility because he was forced to be escorted by a VA police officer

 

COMPLA|NT ’ Page 26 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 27 of 46

everywhere he went, (3) was unlawfully seized through an unlawful Order of Behavioral
Restriction, (4) was not allowed to use any other facility on the property, (5) was forced to have
medical procedures performed with VA police present violating Piaintiff's rights to privacy, and
(6) was watched at every turn and threatened with arrest if he did not comply. All this was done
based on the agency obtaining an unlawful Order of Behavioral Restriction against the Piaintiff.

3"j CAUSE OF ACT|ON
(Retallation in Violation of the 1st Amendment)

30. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.

31. Piaintiff engaged in protected speech and/or activities by:

a. Protesting through telephone calls and letters and/or correspondence against the
agency representative’s failure to adhere to the federal laws pertaining to Order of Behavioral
Restrictions.

b. Fiiing grievance through letters and/or correspondence against the agency
representative’s for acting outside the scope of their employment in violating the federal
statutes regarding Order of Behavioral Restrictions.

32. Piaintiff did not harm or threaten, nor did he pose any threat to any representative of the
Veterans’ Administration or other veterans or guests at the facility while exercising his 15t
Amendment rights

33. As a direct and proximate result of Piaintiff's decision to exercise his 1st Amendment
rights Piaintiff was amongst other things (1) was forced to report into the VA police before
movement throughout the VA facility, (2) was restricted with regards to his locomotion and
liberties throughout the VA facility because he was forced to be escorted by a VA police officer
everywhere he went, (3) was unlawfully seized through an unlawful Order of Behavioral

Restriction, (4) was not allowed to use any other facility on the property, (5) was forced to have

medical procedures performed With VA police present violating Piaintiff's rights to privacy, and

 

COMPLA|NT Page 27 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 28 of 46

(6) was watched at every turn and threatened with arrest if he did not comply. All this was done
based on the agency obtaining an unlawful Order of Behavioral Restriction against the Piaintiff.

4"h CAUSE OF ACT|ON
(Violation of 5th Amendment Rights)

34. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
35. The 5"‘ Amendment state:

No person shall be'held to answer for a capital, or otherwise infamous crime, unless on a
presentment or indictment of a Grand lury, except in cases arising in the land or naval forces or
in the i\/iilitia, when in actual service in time of War or public danger; nor shall any person be
subject for the same offence to be twice put in jeopardy of_life or limb; nor shall be compelled in
any criminal case to be a witness against himself, nor be deprived of life, liberty, or property,
without due process of law; nor shall private property be taken for public use, without just
compensation

36. Because the OBR is and has been placed unlawfully, each and every ”forced escort" was

an unreasonable seizure as defined under the 5th Amendment of he United States Constitution.

5"' CAUSE OF ACT|ON
(Violation of 9‘“ Amendment Rights)

37. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
38. The 9“‘ Amendment states:

The enumeration in the Constitution, of certain rights shall not be construed to deny or
disparage others retained by the people.

39. it is without dispute that Piaintiff has a right to his Constitutional rights and that any
infringement interference with, or obstruction of asserting said rights is a tort Worthy of
compensation

40. Each federal employee of the Department of Veterans’ Affairs has likewise been trained
in their respective jobs and individual liability associated with respect to their failure to perform

in accordance with their respective employment

 

COMPLA|NT Page 28 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 29 of 46

41. Each federal employee of the Department of Veterans’ Affairs has knowledge of and has
received training with regards to the violation and liabilities associated with violating individual
rights

B. BlVENS ACT|ON AGA|NST ALL EMPLOYEES - FEDERAL STATUTOR¥ lSSUES

6th CAUSE OF ACT|ON
V|OLAT|ON OF 38 C.F.R. §17.33(g)

42. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.

43. 38 C.F.R. § 17.33(g) states:

”Each patient has the right to present grievances with respect to perceived infringement
of the rights described in this section or concerning any other matter on behalf of himself,
herself or others to staff members at the facility in which the patient is receiving care, other
Department of Veterans Affairs officials government officials members of Congress or any other
person without fear, or reprisal.”

44. 38 C.F.R. § 17.33(g) is clear, specific, and mandates that the agency cannot reprise or
retaliate against the Piaintiff for filing grievances Despite this statutory protection the agency's
representatives have ignored the statutory protection and launched an attack on Piaintiff for
exercising his rights.

45. Pursuant to § 17.33(g) ”Each patient has the right to present grievances with respect to
perceived infringement of the rights described in this section or concerning any other matter on
behalf of himse|f.” The grievances can be made to ”staff members at the facility in Which the
patient is receiving care, other Department of Veterans Affairs officials government officials
members of Congress or any other person.” Piaintiff can file a complaint with virtually anyone
for any and all ”perceived infringement of rights"

46. Lastly, the statute gives the Piaintiff whistle blower protection, because the Piaintiff can

make these grievance "without fear, or reprisal.”

 

COMPLA|NT Page 29 of 46

 

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 30 of 46

47. it is without dispute that Piaintiff has and continues to file written grievance disclosing
malfeasance, misconduct failure to perform according to the Federal statute, and/or other types
of willful misconduct in office.

48. it is likewise undisputable that these defendants’ have acted singularly or in collusion to
constructively prevent, hinder, or obstruct Piaintiff from exercising his Constitutional, Statutory,
and/or Reguiatory policy and/or procedural rights

49. These defendants have done this through their unlawfully applied "OBR." They have
deliberately clouded this matter in such a way that they have failed to adhere to the legal
requirements of 38 C.F.R. § 17.107. in fact, they have failed to adhere to virtually every aspect
Of § 17.107.

50. Again, Piaintiff did and continues to file grievances through the form of letters and
correspondence to Boise VA iviedicai Center personnel, Secretary of the Department of
Veterans’ Affairs ViSN-20 Director, members of the inspector General's Office, the Office of
General Counse|, and even members of Congress Piaintiff-has filed federal suits trying to
enforce his rights

51. For exercising his rights under both the Constitution, Federal Statutes, and Agency
regulatory policies and procedures Piaintiff has been and continues to be reprised upon because
he has exercised his Constitutional, Statutory, and/or Reguiatory policies and/or procedural
rights

52. iviore specifically, these defendant’ have continued their respective attempts to force the
Piaintiff into not exercising his rights to speech and expression, together with filing grievances

against the Boise VA Medical Center staff for amongst other things official i\/ialfeasance, official

 

COMPLA|NT Page 30 of 46

 

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 31 of 46

misconduct mismanagement failure to follow Federal Statutes and agency regulatory policies
and procedures

53. The Boise VA iviedicai Center has unlawfully executed an "OBR" against the Piaintiff
because he has done nothing but exercise his rights to speech, expression, and filing grievances
because of the willful or corrupt misconduct of these Defendants Furthermore, these
Defendants have also failed to correct problems when issues have been brought to their
attention.

54. Everything the agency's representatives are complaining about are a result of Piaintiff's
letters and correspondence that where mailed to the agency and phone calls

55. The agency has failed to provide any evidence in the "OBR" that Piaintiff was "at a VA
Medical Center” and that the Piaintiff ”has or could jeopardize the health or safety of other
patients, VA staff, or guests at the facility" or that the Piaintiff ”otherwise interfered with the
delivery of safe medical care to another patient at the facility" which are mandatory
requirements under 38 C.F.R. § 17.107 and without it - that lack of information renders the
actions of the agency's representatives fatally defective and thereby unlawful.

56. The agency has failed to ”narrowly tailor the order”_to provide any evidence that the
Piaintiff was at an ”VA medical facility" nor have they provided anything else as required under

the statute13 Additionaily, the agency has failed to provide ”a summary of facts and the bases

 

13 See 38 C.F.R. § 17.107(b)(2), which states "The order is narrowly tailored to address the
patient's disruptive behavior and avoid undue interference with the patient's care."

 

COMPLA|NT Page 31 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 32 of 46

for the need for the restrictions”14 and the lack of information renders the actions of the
agency's representatives fatally defective and thereby unlawful.

57. Furthermore, Piaintiff filed an appeal regarding the "OBR" and the agency knowingly,
willfully, wantonly, deliberately, recklessly, negligently, and_with egregious disregard for
Piaintiff's appeal rights refused to forward the appeal to the ViSN-20 Director for a final review
as mandated under 38 C.F.R. § 17.107(e). This failure renders the actions of the agency's
representatives fatally defective and thereby unlawful.

58. These employees are well aware of the statutory requirements but have willfully and
knowingly acted outside the scope of their employment by refusing or otherwise failing to
comply with the statute in any capacity except to utilize the "OBR" process as a retaliatory
method of getting even with Piaintiff. They have acted in a vengeful, vindictive, and callous
manner to get even with the Piaintiff and have had a complete disregard for Defendant rights

7th CAUSE OF ACT|ON
V|OLAT|ON OF 38 C.F.R. § 17.33(\)

59. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
60. 38 C.F.R. § 17.33(i) states:

Other rights The rights described in this section are in addition to and not in derogation
of any statutory, constitutional or other legal rights

 

14 See 38 C.F.R. § 17.107(b)(5), which states "The order contains an effective date and any
appropriate limits on the duration of or conditions for continuing the restrictions The Chief of
Staff or designee may order restrictions for a definite period or until the conditions for removing
conditions specified in the order are satisfied. Uniess otherwise stated, the restrictions imposed
by an order will take effect upon issuance by the Chief of Staff or designee. Any order issued by
the Chief of Staff or designee shall include a summary of the pertinent facts and the bases for
the Chief of Staff's or designee's determination regarding the need for restrictions."

 

COMPLA|NT Page 32 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 33 of 46

61. 38 C.F.R. § 17.33 clearly specifies that the right as stated therein do not alter any existing
rights as stated in any constitutiona|, statutory, or other legal rights. Therefore, this is a l
statutory right that works in conjunction with the 1st Amendment right to "petition the
Government for a redress of grievances."

62. These respective employees knew or should have know that their actions violated this
portion of the federal statute together with plaintiff's rights under the 151/amendment Every VA
representative knows about the 111/Amendment right to file grievances

63. These employees are well aware of the statutory requirements but have willfully and
knowingly acted outside the scope of their employment byrefusing or otherwise failing to
comply with the statute in any capacity. They have acted in a vengeful, vindictive, and callous
manner to get even with the Piaintiff and have had a complete disregard for Defendant rights

81h CAUSE OF ACT|ON
V|OLATlON OF 38 C.F.R. § 17.107

Point 1
38 C.F.R. § 17.107(a)

64. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
65. 38 C.F.R. § 17.107(a) states:

”For the purposes of this section: VA medical facility means VA medical centers
outpatient clinics and domiciliaries.”

66. lt is undisputable that the Boise VA i\/iedical Center is a VA medical facility as stated in 38
C.F.R. § 17.107.
67. Therefore, this is an undisputable material fact and is not an issue.

Point 2
38 C.F.R. § 17.107(b)-

 

 

COMPLA|NT Page 33 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 34 of 46

68. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
69. 38 C.F.R. § 17.107(b) states:

"The time, place, and/or manner of the provision of a patient's medical care may be
restricted by written order of the Chief of Staff of the VA Medical Center of jurisdiction or
his or her designee if:

(1) The Chief of Staff or designee determines pursuant to paragraph (c) of this section
that the patient's behavior at a VA medical facility has jeopardized or could
jeopardize the health or safety of other patients, VA staff, or guests at the facility,
or otherwise interfere with the delivery of safe medical care to another patient at
the facility;

(2) The order is narrowly tailored to address the patient's disruptive behavior and avoid
undue interference with the patient's care;

(3) The order is signed by the Chief of Staff or designee, and a copy is entered into the
patient's permanent medical record;

(4) The patient receives a copy of the order and written notice of the procedure for
appealing the order to the Network Director ofjurisdiction as soon as possible after
issuance; and

(5) The order contains an effective date and any appropriate limits on the duration of
or conditions for continuing the restrictions The Chief of Staff or designee may
order restrictions for a definite period or until the conditions for removing
conditions specified in the order are satisfied. Unless otherwise stated, the
restrictions imposed by an order will take effect upon`issuance by the Chief of Staff
or designee. Any order issued by the Chief ofStaff or designee shall include a
summary of the pertinent facts and the bases for the Chief of Staff’s or designee' s
determination regarding the need for restrictions

70. Piaintiff did and continues to file grievances through the form of letters and
correspondence to Boise VA Medical Center personnel, Secretary of the Department of
Veterans’ Affairs ViSN-ZO Director, members of the inspector General's Office, the Office of
General Counsel, and even members of Congress.

71. For exercising his rights under both the Constitution, Federal Statutes, and Agency
regulatory policies and procedures Piaintiff has been and continues to be reprised upon
because he has exercised his Constitutional and statutory rights to speech and expression, and

together with filing grievances against the Boise VA iviedicai Center staff for amongst other

 

COMPLA|NT Page 34 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 35 of 46

things official malfeasance, official misconduct, mismanagement failure to follow Federal
statutes and agency regulatory policies and procedures

72. The Boise VA Medical Center has unlawfully executed an "OBR" against the Piaintiff
because he has done nothing but exercise his rights to speech, expression, and filing grievances

73. Everything the agency is complaining about is a result of Piaintiff's letter, and
correspondence that were mailed to the agency.

74. The agency has failed to ”narrowly tailor the order"15 or to provide ”a summary of facts
and the bases for the need for the restrictions."16 that again the Piaintiff Was at an ”VA medical
facility" or that the Piaintiff ”has or could jeopardize the health or safety of other patients, VA
staff, or guests at the facility/' or that the Piaintiff ”otherwise interfered with the delivery of safe
medical care to another patient at the facility,” which is mandatory under the provisions of 38
C.F.R. § 17.107(b)(1) and the lack of information renders the actions of the agency's
representatives fatally defective and thereby unlawful.

75. Piaintiff filed an appeal regarding the "OBR" and the agency knowingly, willfully,
wantonly, deliberately, recklessiy, and with malice refused to forward the appeal to the ViSN-ZO
Director for a final review as mandated under 38 C.F.R. § 17.107(e). This is a clear violation of

Piaintiff's substantive and procedural due process rights and the fact that the Defendants failed

 

15 See 38 C.F.R. § 17.107(b)(2), which states "The order is narrowly tailored to address the
patient's disruptive behavior and avoid undue interference with the patient's care."

16 See 38 C.F.R, § 17.107(b)(5), which states "The order contains an effective date and any
appropriate limits on the duration of or conditions for continuing the restrictions The Chief of
Staff or designee may order restrictions for a definite period or until the conditions for removing
conditions specified in the order are satisfied. Unless otherwise stated, the restrictions imposed
by an order will take effect upon issuance by the Chief of Staff or designee. Any order issued by
the Chief of Staff or designee shall include a summary of the pertinent facts and the bases for
the Chief of Staff’s or designee's determination regarding the need for restrictions."

 

COMPLA|NT Page 35 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 36 of 46

or refused to forward the appeal renders the actions of the agency's representatives fatally
defective and thereby unlawful.

76. 38 C.F.R. § 17.107(b) states:

"The time, place, and/or manner of the provision of a patient's medical care may be
restricted by written order by the Chief of Staff of the VA Medical Center of jurisdiction or his or
her designee, if:"

77. This part of the statute allows the agency to prepare and enforce an "OBR" if they comply
with those provisions that are outlined in 38 C.F.R. § 17.107.

78. it is undisputable that Congress gave the Veterans’ Administration the ability to restrict
the patient's medical care, "E” they comply with the preceding provisions of the statute, which
will be discussed below individually as follows:

79. 38 C.F.R. § 17.107(b)(1) set forth the following:

"The Chief of Staff or designee determines pursuant to paragraph (c) of this section that
the patient's behavior at a VA medical facility has jeopardized or could jeopardize the health or
safety of other patients VA staff, or guests at the facility, or otherwise interfere with the delivery
of safe medical care to another patient at the facility.”

80. Here the statute grants authority in these matter solely to the Chief of Staff or Designee,
not in a Board or Committee, The statute also refers to paragraph (c) of this section, which
clearly and specifically mandates that they comply with paragraph (c).

81. Next this section mandates that the Chief of Staff or designee (Singuiar) to restrict the
patient if, ”the patient's behavior at a VA medical facility has jeopardized or could jeopardize the
health or safety of other patients, staff, or guests at the facility." This clearly mandates that the

Piaintiff had to be physically present at the medical facility and the lack of information renders

the actions of the agency's representatives fatally defective and thereby unlawful.

 

COMPLA|NT Page 36 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 37 of 46

82. By Piaintiff mailing the letters emails and correspondence it is without dispute that the
Piaintiff is not "at a VA Medical facility,” nor could a letter, email, or correspondence ”jeopardize
the safety of others," nor could it be ”disruptive to the delivery of safe medical care to another
patient at the facility" and any lack of information renders the actions of the agency's
representatives fatally defective and thereby unlawful. v

83. The agency's representatives are clearly not in compliance with this part of the statute
which renders their actions unlawful. These representatives have acted outside the standards of
the statute and acted personally to get even with the Piaintiff. They have acted in a personal
capacity and is thereby personally liable to Piaintiff.

84. Because these defendants have not complied with this part ofthe statute it Would render
their ability to continue futile. Despite this the agency tried to cleverly construct a series of
allegations that they felt where relevant to justify their unlawful actions These individuals have
acted singularly or in collusion and as a means to harm Piaintiff by and through their fraudulently
developed information and the issuance and enforcement of this unlawful "OBR."

85. Piaintiff really does not need to go on but feels it is necessary to reveal the extent of
these representative’s malicious disregard towards Piaintiff and his rights in this matter.
Therefore, Piaintiff is going to argue the rest of the statute.

86. Next 38 C.F.R. § 17.107(b)(2) set forth that:

"The order is narrowly tailored to address the patient's disruptive behavior and avoid
undue interference with the patient's care."

87. A review of the order clear shows that the agency failed to ”narrowly tailor the order."

The order is void of any information thatjustifies the issuance ofthis "OBR," which is important

 

COMPLA|NT Page 37 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 38 of 46

and necessary. The lack of information renders the actions ofthe agency's representatives
fatally defective and thereby unlawful.

88. in fact, the order is void of any information that justifies that the Piaintiff was "at the VA
Medical facility," nor did they show or establish that he ”would or could show that the patient
has jeopardized or could jeopardize the health care or safety of anyone," nor does it address any
disruptive behavior that would ”interfere with the delivery of safe medical care to another
patient at the facility.” The order is void of any of the statutory requirements and the lack of
information renders the actions of the agency's representatives fatally defective and thereby
unlawful.

89. That is because they have based their actions on Piaintiff letter and correspondence that
was mailed to the facility to a specific personnel. At no time was the Piaintiff "at any VA iviedicai
Center facility," nor did the "OBR" contain any information that alleges or otherwise establish
that the Piaintiff Was at the Boise VA iviedicai Center or any other facility for that matter.

90. The agency's representatives have miserably failed to establish the essential
requirements as mandated under § 17.107(b)(1) and (2) rendering their action personal because
they are required to comply with the Constitution, Federal Statutes, and Agency regulatory
policies and procedures

91. These employees are weil aware of the statutory requirements but have willfully and
knowingly acted outside the scope of their employment by refusing or otherwise failing to
comply with the statute in any capacity. They have acted in a vengeful, vindictive, and callous
manner to get even with the Piaintiff.

92. Next 38 C.F.R. § 17.107(b)(3) sets forth that:

 

COMPLA|NT Page 38 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 39 of 46

"The order is signed by the Chief of Staff or designee, and a copy is entered into the
patient's permanent medical record."

93. Here the alleged order was signed by an alleged designee. However, it was not entered
into the "patient’s permanent medical record."

94. These employees are weil aware of the statutory requirements but have willfully and
knowingly acted outside the scope of their employment by refusing or otherwise failing to
comply with the statute in the capacity as stated in § 17.107(b)(3). They have acted in a
vengeful, vindictive, and callous manner to get even with the Piaintiff through the issuance of
this unlawful ”OBR," which is nothing more than their efforts to force Piaintiff into giving up the
exercising of his rights.

95. Next 38 C.F.R. § 17.107(b)(4) sets forth that:

"The patient receives a copy of the order and written notice of the procedure for
appealing the order to the Network Director ofjurisdiction as soon as possible after issuance;
and?

96. Piaintiff did receive a copy of the "OBR." However, the agency clearly crafted the "OBR"
in a manner that they could in their minds surreptitiously create and justify the "OBR."
Additionaily, the "OBR" contains a date and the effective date being one in the same. Then
placed the "OBR" in the mail several dates later taking approximately 10 days away from the
thirty (30) days allowed to appeal. The manner of issuance deprives the patient of his right to a
full 30 days to appeal the matter as is allowed under § 17.107(e).

97. The Court should establish that the agency is required to make the effective date a date
that does not deprive the Piaintiff of his full 30 days to appeal to the Network Director.

98. These employees are well aware of the statutory requirements but have willfully and

knowingly acted outside the scope of their employment by refusing or otherwise failing to

 

COMPLA|NT y Page 39 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 40 of 46

comply with the statute in any capacity. They have acted in a vengeful, vindictive, and callous
manner to get even with the Piaintiff and have had a complete disregard for Defendant rights.

99. Next 38 C.F.R. § 17.107(b)(5) sets forth that:

"The order contains an effective date and any appropriate limits on the duration of or
conditions for continuing the restrictions The Chief of Staff or designee may order restrictions
for a definite period or until the conditions for removing conditions specified in the order are
satisfied. Unless otherwise stated, the restrictions imposed by an order will take effect upon
issuance by the Chief of Staff or designee. Any order issued by the Chief of Staff or designee shall
include a summary of the pertinent facts and the bases for the Chief of Staff's or designee's
determination regarding the need for restrictions.”

100. Again , the Court should establish that the agency is required to make the effective date
a date that would not deprive a patient of their right to the full 30 days as allowed under §
17.107(e).

101. Next the statute states "Any order issued by the Chief of Staff or designee shall include
a summary of the pertinent facts and the bases for the Chief of Staff's or designee's
determination regarding the need for restrictions” and the lack of information renders the
actions ofthe agency's representatives fatally defective and thereby unlawful.

102. Likewise, the Order fails to contain or is otherwise void of any ”summary of pertinent
facts" nor is there any ”bases for the Chief of Staff's or designee's determination regarding the
need for restriction." The lack of information renders the actions of the agency's representatives
fatally defective and thereby unlawful.

103. These employees are well aware of the statutory requirements but have willfully and
knowingly outside the scope of their employment by refusing or otherwise failing to comply with

the statute in any capacity. They have acted in a vengeful, vindictive, and callous manner to get

even with the Piaintiff and have had a complete disregard for Defendant rights

 

COMPLA|NT _Page 40 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 41 of 46

Point 3
38 C.F.R. § 17.107(c)

 

104. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.

105. 38 C.F.R. § 17.107(c) states:

”in making determinations under paragraph (b) of this section, the Chief of Staff or
designee must consider all pertinent facts including any prior counseling of the patient
regarding his or her disruptive behavior or any pattern of such behavior, and whether the
disruptive behavior is a result of the patient's individual fears preferences or perceived needs A
patient's disruptive behavior must be assessed in connection with VA's duty to provide good
quality care, including care designed to reduce or otherwise clinically address the patient's
behavior."

106. Here § 17.107(c) mandates that the ”Chief of Staff or designee must consider all
pertinent facts." The agency flagrantly violates this because the agency will not notify or allow a
patient to participate in this process Thereby denying the patient of the right to defend himself
before this unlawful board/committee Piaintiff has repeatedly demanded to be present so that
he may present evidence in his defense, but again the agency flatly denies the Piaintiff of both.

107. The agency has absolutely no ”prior counseling of the patient regarding his or her
disruptive behavior or any pattern of such behavior." in fact, the agency only has letters and
correspondence, which were mailed to the Director, Chief of Staff, Disruptive Behavioral
Committee, and others in management revealing misconduct mismanagement and the like.

108. The agency uses this method to deny the Piaintiff the right to convey defenses against
their unlawful action. The agency's representative effectively and constructively denies the
Piaintiff the right to speech, expressions and filing oral grievances

109. These employees are well aware of the statutory requirements and their respective

obligations to comply within the scope of their employment but have willfully and knowingly

acted outside the scope oftheir employment by refusing or otherwise failing to comply with the

 

COMPLA|NT Page 41 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 42 of 46

statute in any capacity. They have acted in a vengeful, vindictive, and callous manner to get
v even with the Piaintiff and have had a complete disregard for Defendant rights all because
Piaintiff has caught on to their blatant disregard to the mandates placed before them, their lazy
approach to their work, unprofessional ethics and behavior, and now angry that it is all coming
Out.

110. Therefore, the agency has miserably failed to comply with this part of the statute and
the "OBR" constructively fails to contain the necessary information and any lack of information
renders the actions of the agency's representatives fatally defective and thereby unlawful.

Point 4
38 C.F.R. § 17.107(d)

 

111. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
112. 38 C.F.R. § 17.107(d) states:

The restrictions on care imposed under this section may include but are not limited to:

(1) Speclfying the hours in which nonemergent outpatient care will be provided;

(2) Arranging for medical and any other services to be provided in a particular patient
care area (e.g., private exam room near an exit);

(3) Arranging for medical and any other services to be provided at a specific site of
care;

(4) Speclfying the health care provider, and related personnel, who will be involved
With the patient's care;

(5) Requiring police escort; or

(6) Authorizing VA providers to terminate an encounter immediately if certain
behaviors occur.

113. Because the agency failed or otherwise refused to'comply with 38 C.i1.R. § 17.107 the
agency could not implement the provisions of 38 C.F.R. § 17.107(d) thusly rendering their action
unlawful. l

114. The agency representatives prepared, implemented, and are enforcing an unlawful

Order. And by doing so they have acted outside of their employment and have vengefully,

 

COMPLA[NT Page 42 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 43 of 46

vindictively, and with gross malice caused this "OBR" to be and continue to be enforced, which
deprives Piaintiff of his rights to liberty and locomotion throughout the VA facility. They have
caused Piaintiff to be followed by a VA police officer which is embarrassing and humiliating to
say the least.

115. These employees are well aware of the statutory requirements and their required
obligations to comply within the scope of their employment but have willfully and knowingly
acted outside the scope of their employment by refusing or otherwise failing to comply with the
statute in any capacity. They have acted in a vengeful, vindictive, and callous manner to get
even with the Piaintiff and have had a complete disregard for Defendant rights

Point 5
38 C.F.R. § 17.107(e)

116. Piaintiff incorporates by reference, all preceding paragraphs as if fully restated here.
117. 38 C.F.R. § 17.107(e) states-z
"The patient may request the Network Director's review of any order issued under this

section within 30 days of the effective date of the order by submitting a written request to the
Chief of Staff. The Chief of Staff shall forward the order and the patient's request to the Network
Director for a final decision. The Network Director shall issue a final decision on this matter
within 30 days VA will enforce the order while it is under review by the Network Director. The
Chief of Staff will provide the patient who made the request written notice of the Network
Director's final decision."

118. 38 C.F.R. § 17.107(e) gives the exclusive right to the Piaintiff to determine whether or
not he wants to "request the Network Director's review of the order under this section within 30
days of the effective date of the order by submitting a written request to the Chief of Staff.” This
is a statutorily created substantive and procedural due process right

119. On June 26, 2017, Piaintiff prepared, executed, and mailed his appeal to the Chief of

Staff, which the "OBR" clearly requires

 

COMPLA|NT Page 43 of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 44 of 46

120. This appeal was timely filed and mailed to the Boise VA iviedicai Center on the same
day, by Certified Return Receipt Mail #7015 1520 0000 2329 8947. it was also mailed to the
ViSN-ZO Director on the same day by Certified Return Receipt l\/iail #7015 1520 0000 2329 8923.

121. On June 27, 2017, the Appeal was received by the ViSN-20 Director.

122. On June 28, 2017, the Appeal was received by the Boise VA Medical Center Director.

123. Piaintiff mailed this appeal to both the Boise VA Medical Center and the ViSN-20
Network Director because the agency representatives failed or refused to forward a previous
appeal. The statute does not prohibit the Piaintiff from mailing the "OBR" to the ViSN-20
Network Director. This was done to ensure that the Network Director actually received the
documents and was notified of the appeal.

124. Like previously stated, the representatives of the Boise VA i\/iedical Center failed or
otherwise refused to forward the appeal to the VlSN-ZO Network Director, not once, but twice.
This deprived the Piaintiff of his right to have this matter reviewed by the Network Director as
authorized under the statute,

125. This act was knowingly and willfully made by these representatives which deprived the
Piaintiff of this substantive and procedural due process rights to the appeal/review.

126. These employees are well aware of the statutory requirements but have willfully and
knowingly acted outside the scope of their employment by refusing or otherwise failing to
comply with the statute in any capacity. They have acted in a vengeful, vindictive, and callous

manner to get even with the Piaintiff and have had a complete disregard for Defendant rights.

 

COMPLA|NT Page 44 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 45 of 46

X. CONCLUS|ONS
WHEREFORE, Piaintiff prays that:

1. The Court determine that both of the Order of Behavioral Restrictions are unlawfu|;
rescind and remove both from Piaintiff’ records

2. The Court determine that the Defendant(s) knowingly and willfully failed or otherwise
refused to comply with the mandatory provisions of 38 C.f.R. § 17.107 on both of the Order of
Restrictions. 1

3. The Court determine that the Defendant(s) acted with gross negligence and refused or
failed to adhere to the statutory requirements of 38 C.F.R. § 17.107 on both of the Order of
Behavioral Restrictions.

4. The Court determine that the Defendant(s) knowingly and willfully had an egregious
disregard for Piaintiff's rights under the Constitution, Statute, and/or Reguiatory mandates and
unlawfully prepared, executed, and enforced both of the Order of Behavioral Restrictions.

5. The Court determine that the Defendant(s) knowingly and willfully violated Piaintiff's
rights under the 151Amendment regarding speech and expression,

6. The Court determine that the Defendant(s) knowingly and willfully violated Piaintiff's 151
Amendment rights to grievances l

7. The Court determine that the Defendant(s) knowingly and willfully violated Piaintiff's
rights under 38 C.F.R. § 17.33(g) and/or (i).

8. The Court determine that the Piaintiff blew the whistle on these federal employees for

reasons of, but not limited to willful and/or corrupt conduct in office, and/or malfeasance.

 

COMPLA|NT Page 45 Of 46

 

Case 1:18-cv-00554-E.]L Document 1 Filed 12/13/18 Page 46 of 46

9. The Court award nominal damages which is appropriate in the sum of$10,000.00 from
each Defendant.

10. The Court award punitive damages in the amount of $50,000.00 from each Defendant
or in the alternative an amount the Court determines appropriate.

11. The Court award all court costs

12. The Court award all service fees

13. The Court award all administrative costs for mai|, paper, postage, envelopes etc.

14. The Court award all transportation costs or fees if any.

15. The Court award all parking costs if any.

16. The Court award any other costs the court may deem just and appropriate

Dated: December l § A 2018.

Respzfulybmitted,
/
Pa%{ica//

 

COMPLA|NT Page 46 of 46

 

